Case 1:19-cv-00204-JJM-PAS Document 34 Filed 05/15/19 Page 1 of 4 PageID #: 1760



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                                     )
 CVS PHARMACY, INC.,                                 )
                                                     )
        Plaintiff,                                   )
                                                     )
 v.                                                  )       Case No. 1:19-cv-00204
                                                     )
 JOHN LAVIN,                                         )
                                                     )
        Defendant.                                   )
                                                     )

                  ASSENTED-TO MOTION TO EXTEND DEADLINE
             FOR DEFENDANT JOHN LAVIN TO RESPOND TO COMPLAINT

        Defendant John Lavin, with the assent of Plaintiff CVS Pharmacy, Inc. (“CVS”),

 respectfully moves the Court to extend the deadline by which Mr. Lavin must respond to CVS’s

 Complaint until fourteen (14) days following this Court’s decision on CVS’s Motion for

 Preliminary Injunction. In support of this assented-to motion, Mr. Lavin states:

        1.      CVS filed its Complaint in this Court on April 22, 2019. ECF No. 1.

        2.      Counsel for Mr. Lavin accepted service of the Summons and Complaint on April

 26, 2019.

        3.      Pursuant to Fed. R. Civ. P. 12, Mr. Lavin’s response to the Complaint is currently

 due on Friday, May 17, 2019.

        4.      With this Motion, Mr. Lavin seeks an extension of the deadline to respond to the

 Complaint until fourteen (14) days following the Court’s decision on CVS’s Motion for

 Preliminary Injunction, as Lavin has expended all available resources conducting expedited

 discovery and preparing briefing in anticipation of the preliminary injunction hearing currently
Case 1:19-cv-00204-JJM-PAS Document 34 Filed 05/15/19 Page 2 of 4 PageID #: 1761



 scheduled for Thursday, May 16, 2019. Accordingly, Mr. Lavin seeks an extension to have

 sufficient time to prepare an appropriate response to the Complaint.

        5.      This is Mr. Lavin’s first motion for an extension of time and it is not made for the

 purpose of delay.

        6.      Counsel for Mr. Lavin conferred with counsel for CVS, who assented to this

 Motion.

        WHEREFORE, Mr. Lavin, with CVS’s assent, requests that the Court enter an Order

 extending the deadline for Mr. Lavin to respond to the Complaint until fourteen (14) days

 following this Court’s decision on CVS’s Motion for Preliminary Injunction.




                                                 2
Case 1:19-cv-00204-JJM-PAS Document 34 Filed 05/15/19 Page 3 of 4 PageID #: 1762



                                           Respectfully submitted,

                                           /s/ Jeffrey C. Johnson
                                           /s/Michael R. Creta
                                           Jeffrey C. Johnson (pro hac vice)
                                           jeffrey.johnson@klgates.com
                                           K&L Gates LLP
                                           925 Fourth Ave., Suite 2900
                                           Seattle, WA 98104-1158
                                           Telephone: 206.623.7580
                                           Facsimile: 206.623.7022

                                           Jennifer J. Nagle (pro hac vice)
                                           jennifer.nagle@klgates.com
                                           John J. Cotter (pro hac vice)
                                           john.cotter@klgates.com
                                           Michael R. Creta (Bar No. 9535)
                                           michael.creta@klgates.com
                                           K&L GATES LLP
                                           State Street Financial Center
                                           One Lincoln Street
                                           Boston, MA 02111
                                           Telephone: 617.261.3100
                                           Facsimile: 617.261.3175

                                           Counsel for Defendant John Lavin




 Dated: May 15, 2019




                                       3
Case 1:19-cv-00204-JJM-PAS Document 34 Filed 05/15/19 Page 4 of 4 PageID #: 1763



                                 CERTIFICATE OF SERVICE

         I, Michael R. Creta, hereby certify that on May 15, 2019, the foregoing document was
 filed electronically and is available for viewing or downloading from the ECF system. This
 document was electronically served on the registered participants as identified on the notice of
 electronic filing (NEF).
                                              /s/ Michael R. Creta
